JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs by the parties and oral arguments of counsel. It is
ORDERED AND ADJUDGED that the judgment of the district court be affirmed. The district court concluded that the Federal Deposit Insurance Corporation canceled the position Jones sought. Based partly on this, it further concluded that Jones did not establish a prima facie case of discriminatory nonselection.
We need not decide whether either conclusion was correct. Even if Jones had established a prima facie case, the FDIC produced evidence that it had a legitimate, nondiscriminatory reason — downsizing— for denying her the position. See Texas Dep’t of Community Affairs v. Burdine, 450 U.S. 248, 253, 101 S.Ct. 1089, 67 L.Ed.2d 207 (1981). Jones did not present sufficient evidence for a reasonable trier of fact to conclude that the FDIC’s explanation was a pretext for discrimination, so the FDIC was entitled to summary judgment. See id; Celotex Corp. v. Catrett, 477 U.S. 317, 322-23, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or rehearing en banc. See FED. R. APP. P. 41(b); D.C. CIR. R. 41.